Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchko US 9319267 in view of Zombek US 20010032232 further in view of Zhang US 20080285499

1. An information handling system comprising:
a publisher device (Buchko: fig. 2, unit 202) associated with multiple of subscriber devices (Buchko: fig. 2, unit 209 subscribing client(s)); and 
an offload device to communicate with the publisher device, the offload device to: 
receive a packet transmission from the publisher device (Buchko: col. 7, lines 44-45 -when the message delivery router receives a message from a publishing client at step 301); 
translate a topic address of the packet transmission to multiple destination addresses (Buchko: col. 7, lines 45-47 -The message delivery router extracts the topic or content that will be used to match the message to interests from subscribers and to determine if the message is to be replicated in step 302); 
send the packet transmission to each of the subscriber devices (Buchko: col. 7, lines 22-26 - The primary system 200 delivers messages to subscribing client(s) 209 from queues 205-207. Each subscribing client 209 receives an individualized stream of messages 208 depending on the interests that it has registered with the router core 204 and its ability (or willingness) to receive messages), wherein each of the subscriber devices is associated with a corresponding destination address of the multiple destination address (Buchko: col. 5, lines 30-40 – the clients will have to re-connect to a different address….);
receive corresponding one of different acknowledgements from the each of the subscriber devices (Buchko: fig. 5, unit 501-510, col. 7, lines 27-29, col. 11, lines 1-44 - the message delivery router must receive an acknowledgement for each message from each destination); 
combine the different acknowledgements into a single composite completion message (Buchko: fig. 5, unit 501-510, col. 7, lines 27-29, col. 11, lines 1-44 - the message delivery router must receive an acknowledgement for each message from each destination); and 
send the single composite completion message to the publisher device (Buchko: fig. 4, unit 409 – send ACK to publisher).
Zombek further teaches wherein each of the subscriber devices is associated with a corresponding destination address of the multiple destination address (Zombek: [0467] fig. 8, unit 112a & 112b - a client user who can have multiple client devices 112a, 112b) in order to make the BES 122 (i.e., subscriber) can send a hybrid alert message to MR 124 (i.e., offload device) for a client user who can have multiple client devices 112a, 112b (i.e., subscriber devices).
Thus, it would have been obvious to one skill in the art before the effective filing claim invention to include the above recited limitation into Buchko’s invention in order to make the BES 122 (i.e., subscriber) can send a hybrid alert message to MR 124 (i.e., offload device) for a client user who can have multiple client devices 112a, 112b (i.e., subscriber devices), as taught by Zombek. 
Zhang further teaches combine the different acknowledgements into a single composite completion message (Zhang: [0040-0041] – e.g., C-RN 14 can combine multiple ACK/NACK messages and from multiple mobile stations 16 and transmit them in single message to base station 12) in order to allow a relay node to report ("HARQ - ACKs") and combined HARQ-ACKs to report it to base station 12.
Thus, it would have been obvious to one skill in the art before the effective filing claim invention to include the above recited limitation into Buchko’s invention in order to allow a relay node to report ("HARQ - ACKs") and combined HARQ-ACKs to report it to base station 12, as taught by Zhang. 

2. The information handling system of claim 1, wherein the offload device includes: an interface to send the packet transmission to each of the subscriber devices; and a state machine, the state machine to: write the packet transmission on the interface; and track write completions based on the acknowledgements from the subscriber devices (Buchko: fig. 5, col. 11, lines 1-47).

3. The information handling system of claim 1, wherein the offload device further to: maintain a lookup table, wherein the lookup table is utilized to translate the topic address into the multiple destination addresses (Buchko: fig. 2, unit 209, fig. 5, col. 11, lines 1-47).

4. The information handling system of claim 1, wherein the offload device further to: maintain a flag array, wherein each entry in the flag array corresponds to a different one of the multiple subscriber devices; and in response to receiving a first acknowledgement message from a first subscriber device, set a first entry of the flag array to a first value, wherein the first entry corresponds to the first subscriber device (Buchko: fig. 5, col. 11, lines 1-47).

5. The information handling system of claim 1, wherein the packet transmission is sent to each of the subscriber devices via separate unicast transmission to each of the subscriber devices (Buchko: fig. 2-5, col. 11, lines 1-47).

6. The information handling system of claim 1, wherein the destination addresses are not within a host address space of the publisher device (Buchko: fig. 2, unit 215; Zombek: [0200] MR DB 128).

7. The information handling system of claim 1, wherein the offload device further to maintaining a composite address space, wherein multiple destination address spaces are accessible and targeted by a host to/from a system physical address space (Buchko: fig. 2, unit 215; Zombek: [0200] MR DB 128).

Regarding claims 8-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is a “method” & “non-transitory computer-readable storage medium” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchko US 9319267 in view of Zombek US 20010032232 further in view of Akkarakaran US 20180302193

1. An information handling system comprising:
a publisher device (Buchko: fig. 2, unit 202) associated with multiple of subscriber devices (Buchko: fig. 2, unit 209 subscribing client(s)); and 
an offload device to communicate with the publisher device, the offload device to: 
receive a packet transmission from the publisher device (Buchko: col. 7, lines 44-45 -when the message delivery router receives a message from a publishing client at step 301); 
translate a topic address of the packet transmission to multiple destination addresses (Buchko: col. 7, lines 45-47 -The message delivery router extracts the topic or content that will be used to match the message to interests from subscribers and to determine if the message is to be replicated in step 302); 
send the packet transmission to each of the subscriber devices (Buchko: col. 7, lines 22-26 - The primary system 200 delivers messages to subscribing client(s) 209 from queues 205-207. Each subscribing client 209 receives an individualized stream of messages 208 depending on the interests that it has registered with the router core 204 and its ability (or willingness) to receive messages), wherein each of the subscriber devices is associated with a corresponding destination address of the multiple destination address (Buchko: col. 5, lines 30-40 – the clients will have to re-connect to a different address….);
receive corresponding one of different acknowledgements from the each of the subscriber devices (Buchko: fig. 5, unit 501-510, col. 7, lines 27-29, col. 11, lines 1-44 - the message delivery router must receive an acknowledgement for each message from each destination); 
combine the different acknowledgements into a single composite completion message (Buchko: fig. 5, unit 501-510, col. 7, lines 27-29, col. 11, lines 1-44 - the message delivery router must receive an acknowledgement for each message from each destination); and 
send the single composite completion message to the publisher device (Buchko: fig. 4, unit 409 – send ACK to publisher).
Zombek further teaches wherein each of the subscriber devices is associated with a corresponding destination address of the multiple destination address (Zombek: [0467] fig. 8, unit 112a & 112b - a client user who can have multiple client devices 112a, 112b) in order to make the BES 122 (i.e., subscriber) can send a hybrid alert message to MR 124 (i.e., offload device) for a client user who can have multiple client devices 112a, 112b (i.e., subscriber devices).
Thus, it would have been obvious to one skill in the art before the effective filing claim invention to include the above recited limitation into Buchko’s invention in order to make the BES 122 (i.e., subscriber) can send a hybrid alert message to MR 124 (i.e., offload device) for a client user who can have multiple client devices 112a, 112b (i.e., subscriber devices), as taught by Zombek. 
Akkarakaran further teaches combine the different acknowledgements into a single composite completion message (Akkarakaran: [0030] - a bundling condition or bundling rules, that allow different Ack types to be transmitted together in a single transmission) in order to combine two or more Acks into a single Ack.
Thus, it would have been obvious to one skill in the art before the effective filing claim invention to include the above recited limitation into Buchko’s invention in order to combine two or more Acks into a single Ack, as taught by Akkarakaran. 

2. The information handling system of claim 1, wherein the offload device includes: an interface to send the packet transmission to each of the subscriber devices; and a state machine, the state machine to: write the packet transmission on the interface; and track write completions based on the acknowledgements from the subscriber devices (Buchko: fig. 5, col. 11, lines 1-47).

3. The information handling system of claim 1, wherein the offload device further to: maintain a lookup table, wherein the lookup table is utilized to translate the topic address into the multiple destination addresses (Buchko: fig. 2, unit 209, fig. 5, col. 11, lines 1-47).

4. The information handling system of claim 1, wherein the offload device further to: maintain a flag array, wherein each entry in the flag array corresponds to a different one of the multiple subscriber devices; and in response to receiving a first acknowledgement message from a first subscriber device, set a first entry of the flag array to a first value, wherein the first entry corresponds to the first subscriber device (Buchko: fig. 5, col. 11, lines 1-47).

5. The information handling system of claim 1, wherein the packet transmission is sent to each of the subscriber devices via separate unicast transmission to each of the subscriber devices (Buchko: fig. 2-5, col. 11, lines 1-47).

6. The information handling system of claim 1, wherein the destination addresses are not within a host address space of the publisher device (Buchko: fig. 2, unit 215; Zombek: [0200] MR DB 128).

7. The information handling system of claim 1, wherein the offload device further to maintaining a composite address space, wherein multiple destination address spaces are accessible and targeted by a host to/from a system physical address space (Buchko: fig. 2, unit 215; Zombek: [0200] MR DB 128).

Regarding claims 8-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is a “method” & “non-transitory computer-readable storage medium” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Response to Amendment
Applicant's arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415